DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 41-48 and 59-68) in the reply filed on 3/31/2022 is acknowledged.
Claims 49-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 68 is objected to because of the following informalities:
On line 1 of claim 68, “29” should read “41” to correct an obvious typo.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a position detection system, for determining position and orientation of the balloon dilation device based on sensor coils signals provided by the at least one sensor coil of the balloon dilation device in claim 41
a visualization unit for visualizing at least a part of the balloon dilation device on a monitor based on the determined position and orientation of the balloon dilation device in claim 42
a device shape reconstruction unit, for reconstructing the shape of the balloon dilation device based on position and orientation of the balloon dilation device determined by the position detection system in claim 43
a balloon shape computation unit configured for computing the shape of the balloon based on fluid sensor signals provided by the at least one fluid sensor of the fluid source in claim 45
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification fails to provide corresponding structure for each term above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-48 and 59-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 and its dependent claims set forth the 112(f)-invoking terms “a position detection system, for determining position and orientation of the balloon dilation device based on sensor coils signals provided by the at least one sensor coil of the balloon dilation device”. A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term. In the present application, there is no disclosure of any corresponding structure.  The position detection system is shown only as a black box (318) in Figure 3.  It is described in the specification (see par. [0013]-[0016], [0046], [0053]-[0055], [0058], [0060], [0065]-[0066], [0069], [0118], [0132]-[0134], [0149], [0151], [0162]-[0163], and [0172] of the pg-publication of the instant application) only in terms of the function it performs.  It appears, though it is not clear, that the position detection system involves a computer-implemented function.  It is not clear from the disclosure if the system that performs the claimed function is only software (in which case it cannot invoke 112(f), is hardware only, or if it is a combination of hardware and software.  No algorithm is provided for performing all of the claimed functions, which is required when invoking 112(f) for computer-implemented means-plus-function limitations.  Consequently, it is impossible to determine scope of the claim because of the lack of disclosure of corresponding structure, which warrants a rejection under 35 USC 112(b).  Further, the lack of corresponding structure (including an algorithm, if the limitations are computer-implemented) results in a lack of evidence that Applicant was in possession of the invention as claimed at the time of filing.  This warrants a rejection under 35 USC 112(a) for failure to comply with the written description requirement.
Claim 42 sets forth the 112(f)-invoking terms “a visualization unit for visualizing at least a part of the balloon dilation device on a monitor based on the determined position and orientation of the balloon dilation device”. A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term. In the present application, there is no disclosure of any corresponding structure.  The visualization unit is shown only as a black box (314) in Figure 3.  It is described in the specification (see par. [0066], [0068], [0069], [0131], [0133], and [0135] of the pg-publication of the instant application) only in terms of the function it performs.  It appears, though it is not clear, that the visualization unit involves a computer-implemented function.  It is not clear from the disclosure if the unit that performs the claimed function is only software (in which case it cannot invoke 112(f), is hardware only, or if it is a combination of hardware and software.  No algorithm is provided for performing all of the claimed functions, which is required when invoking 112(f) for computer-implemented means-plus-function limitations.  Consequently, it is impossible to determine scope of the claim because of the lack of disclosure of corresponding structure, which warrants a rejection under 35 USC 112(b).  Further, the lack of corresponding structure (including an algorithm, if the limitations are computer-implemented) results in a lack of evidence that Applicant was in possession of the invention as claimed at the time of filing.  This warrants a rejection under 35 USC 112(a) for failure to comply with the written description requirement.
Claim 43 sets forth the 112(f)-invoking terms “a device shape reconstruction unit, for reconstructing the shape of the balloon dilation device based on position and orientation of the balloon dilation device determined by the position detection system”. A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term. In the present application, there is no disclosure of any corresponding structure.  The device shape reconstruction unit is shown only as a black box (320) in Figure 3.  It is described in the specification (see par. [0069] and [0134]-[0135] of the pg-publication of the instant application) only in terms of the function it performs.  It appears, though it is not clear, that the device shape reconstruction unit involves a computer-implemented function.  It is not clear from the disclosure if the unit that performs the claimed function is only software (in which case it cannot invoke 112(f), is hardware only, or if it is a combination of hardware and software.  No algorithm is provided for performing all of the claimed functions, which is required when invoking 112(f) for computer-implemented means-plus-function limitations.  Consequently, it is impossible to determine scope of the claim because of the lack of disclosure of corresponding structure, which warrants a rejection under 35 USC 112(b).  Further, the lack of corresponding structure (including an algorithm, if the limitations are computer-implemented) results in a lack of evidence that Applicant was in possession of the invention as claimed at the time of filing.  This warrants a rejection under 35 USC 112(a) for failure to comply with the written description requirement.
Claim 45 sets forth the 112(f)-invoking terms “a balloon shape computation unit configured for computing the shape of the balloon based on fluid sensor signals provided by the at least one fluid sensor of the fluid source”.  A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term. In the present application, there is no disclosure of any corresponding structure.  The balloon shape computation unit is shown only as a black box (312) in Figure 3.  It is described in the specification (see par. [0070]-[0072] and [0130]-[0131] of the pg-publication of the instant application) only in terms of the function it performs.  It appears, though it is not clear, that the balloon shape computation unit involves a computer-implemented function.  It is not clear from the disclosure if the unit that performs the claimed function is only software (in which case it cannot invoke 112(f), is hardware only, or if it is a combination of hardware and software.  No algorithm is provided for performing all of the claimed functions, which is required when invoking 112(f) for computer-implemented means-plus-function limitations.  Consequently, it is impossible to determine scope of the claim because of the lack of disclosure of corresponding structure, which warrants a rejection under 35 USC 112(b).  Further, the lack of corresponding structure (including an algorithm, if the limitations are computer-implemented) results in a lack of evidence that Applicant was in possession of the invention as claimed at the time of filing.  This warrants a rejection under 35 USC 112(a) for failure to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-48 and 59-68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a position detection system”, “a visualization unit”, “a device shape reconstruction unit”, and “a balloon shape computation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 112a rejection directly above.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-43, 46-48, and 59-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2006/0004286; hereafter Chang). 
In regard to claim 41, Chang discloses a system comprising: a balloon dilation device (for example, 220), the balloon dilation device comprising a shaft (222) having an inflation lumen (36 is a balloon; see par. [0118] and a malleable region (see par. [0118]; “All or portion(s) of the shaft 222 may be rigid, flexible, or malleable.”), the malleable region comprising a distal end, an inflatable balloon (36), and at least one sensor coil (16) at the malleable region distal end (for example, see Figure 12); a position detection system (at least 70, 76, 78, 228), for determining position and orientation of the balloon dilation device based on sensor coil signals provided by the at least one sensor coil of the balloon dilation device (see par. [0095]-[0101], [0118]-[0119]); and a fluid source (balloon 36 is inflated with fluid) attached to the balloon dilation device for feeding a fluid into the balloon.
In regard to claim 42, Chang discloses further comprising a visualization unit (80, 78, CT image software) for visualizing at least a part of the balloon dilation device on a monitor based on the determined position and orientation of the balloon dilation device (see at least par. [0095], [0100]-[0101]).
In regard to claim 43, Chang discloses further comprising a device shape reconstruction unit (any structure involved inflating/deflating balloon 36; inflating and deflating the balloon is considered to be a reconstruction of the shape), for reconstructing the shape of the balloon dilation device based on position and orientation of the balloon dilation device determined by the position detection system (see at least par. [0081]).
In regard to claim 46, Chang discloses wherein the shaft further comprises a central lumen (94) having a distal end.
In regard to claim 47, Chang discloses wherein the central lumen (94) has an opening at the distal end (94 is an infusion/aspiration lumen).
In regard to claim 48, Chang discloses wherein the central lumen comprises a light fiber therein (see par. [0118]; the working device is embodied as an “endoscope”; the ordinary skilled artisan would understand an endoscope to include light fibers).
In regard to claim 59, Chang discloses wherein the balloon dilation device further comprises a handle (226).
In regard to claim 60, Chang discloses wherein the inflatable balloon (36) is attached to the shaft (222) of the balloon dilation device in the malleable region (see par. [0118]; “All or portion(s) of the shaft 222 may be rigid, flexible, or malleable.”).
In regard to claim 61, Chang discloses wherein the balloon dilation device further comprises a second sensor coil (16) that is arranged at the shaft (see Figures 4A, 4C, 4E, 4G, 4I).
In regard to claim 62, Chang discloses wherein the second sensor coil (16) is displaced at a distance in longitudinal direction from the at least one sensor coil (see Figures 4A, 4C, 4E, 4G, 4I).
In regard to claim 63, Chang discloses wherein the second sensor coil (16) is arranged at the shaft adjacent to the malleable tip region (see Figures 4A, 4C, 4E, 4G, 4I).
In regard to claim 64, Chang discloses wherein the balloon dilation device further comprises a marker carrier (a sensor equipped guidewire) that is removably arranged inside and extends along a length of the central lumen, wherein the marker carrier comprises the at least one sensor coil (16) (see par. [0077], [0101], [0108], and [0124] for sensor equipped guidewires inserted into sensor equipped tubular devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
The instant disclosure describes the parameters of malleable region length and material choice as being merely preferable, and does not describe malleable region length and material choice as contributing any unexpected results to the system. As such, parameters such as the malleable region length and material choice are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the malleable region length and material choice would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Mashimo et al. (US 2010/0113939; hereafter Mashimo).
In regard to claims 44 and 45, Chang fails to disclose wherein the fluid source comprises at least one fluid sensor for measuring a physical quantity of a fluid provided by the fluid source and for providing fluid sensor signals representing the measured physical quantity further comprising a balloon shape computation unit configured for computing the shape of the balloon based on fluid sensor signals provided by the at least one fluid sensor of the fluid source.
In a similar art, Mashimo discloses a smart balloon catheter including pressure and diameter sensing features along with a feedback system to control the dilation of the balloon. Ambient pressure of the lumen is detected with multiple pressure sensors located on the distal end of the catheter and displayed on a monitoring device. Ambient pressure results are used to position the distal end of the catheter within the narrowing lumen. A controlled gradual, or stepwise, dilation of the balloon occurs. The pressure sensors detect the ambient pressure of the lumen outside the of the balloon, and the pressure within the balloon. Distances sensors measure the distance between the center of the catheter and the expanded balloon surface. The diameter of the balloon at different cross-sections is determined and displayed on the monitoring device. The volume of the balloon, and the waist of the narrowing lumen, are determined. The rate of the dilation continues as a function of input provided by pressure and distance sensors. the dilation halts based on pressure, distance or volume endpoints.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang with the features of Mashimo in order to provide a balloon dilation system with more accurate and precise balloon dilation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783